Citation Nr: 0210056	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-09 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran had active service from August 1951 to July 1955.  
The veteran died in March 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The claim was filed in April 1997. 

In September 2000 the Board denied entitlement to service 
connection for the cause of the veteran's death.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).

While the case was pending at the CAVC the VA Office of the 
General Counsel and the veteran's representative requested 
that the CAVC vacate the September 2000 Board decision.  The 
CAVC granted the request in May 2001 and remanded the case to 
the Board for compliance with the directives that were 
specified by the CAVC.


FINDINGS OF FACT

1.  The certificate of death (COD) essentially shows that the 
veteran died in March 1997 from an acute myocardial 
infarction due to atherosclerotic heart (ASHD) disease, due 
to smoking tobacco.  Diabetes mellitus (DM) was incidentally 
listed as a significant condition contributing to death but 
not related to the cause of death.

2.  Service connection had not been established for any 
disability during the veteran's lifetime.

3.  Neither ASHD nor DM were present in service or manifested 
until many years postservice.

4.  Competent medical evidence fails to demonstrate a direct 
etiologic link or nexus between ASHD or DM and service. 

5.  Competent medical evidence demonstrates that tobacco use 
during service resulted in nicotine dependence which 
subsequently resulted in the veteran's ASHD leading to acute 
myocardial infarction, which caused his death.


CONCLUSION OF LAW

Nicotine dependence was incurred during active service, and 
subsequently led to a lifelong tobacco habit which caused the 
veteran's ASHD leading to acute myocardial infarction, which 
caused his death.  38 U.S.C.A.  §§ 1103, 1110, 1131, 1310, 
5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 3.310, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died in March 1997.  The COD lists the cause of 
death as acute myocardial infarction due to ASHD due to 
smoking tobacco.  




Diabetes Mellitus was indicated to be a significant condition 
contributing to death but not related to the cause of death.  
At the time of his death, the veteran was not service-
connected for any disability. 

The service medical records are silent for ASHD, DM, or 
nicotine dependence.  
X-rays of the chest taken in December 1951 and January 1952 
revealed pulmonary and hilar calcifications believed to be 
due to multiple primary infections.  

Additional X-ray studies conducted in October 1954 again 
showed hilar calcifications.  No diagnosis was rendered.  The 
service separation examination report noted no abnormality of 
the heart or of the lungs and chest.  There was no mention of 
ASHD, DM, pulmonary disease or nicotine dependence.

A January 1992 VA examination report, provided diagnoses of 
chronic obstructive pulmonary disease (COPD), emphysema, and 
ASHD.

A subsequent VA examination report dated in May 1992 provided 
diagnoses of COPD, moderate to severe, and hypertension.  The 
veteran reported a 40 year history of smoking three packs of 
cigarettes a day.

March 1997 private treatment records show that the veteran 
was initially admitted to the emergency room with complaints 
of waking up in the night due to extreme shortness of breath.  
His shortness of breath improved after the administration of 
nitroglycerin.  His principal diagnosis was status post large 
nonQ-wave myocardial infarction, with additional diagnoses 
that included atherosclerotic coronary vascular disease, DM, 
COPD, right lower lobe pneumonia, and history of 
hypertension.  The medical records further note he was 
treated with a Nicotine patch.  A history of smoking for many 
years was noted. 


After spending over a week in the hospital, the veteran was 
discharged.  The following day, however, he reportedly 
collapsed at home.  An ambulance was dispatched and he was 
noted to be in severe respiratory distress.  
En route to the hospital he went into full arrest and he died 
shortly thereafter.

In a June 1998 letter, the appellant noted that the veteran 
did not smoke prior to service.  She noted that he began 
smoking three packs of cigarettes per day in service and 
continued smoking two packs per day after service.  

In a June 1998 letter, the veteran's sister reported that he 
never smoked prior to service.  

In April 2002 the appellant submitted a private medical 
opinion from a medical specialist who is board certified in 
psychiatry and neurology.  

The medical specialist reported reviewing the veteran's 
service medical records, postservice medical records and the 
criteria for diagnosing nicotine dependence as set forth in 
DSM IV.  

Following a lengthy discussion of the evidence in relation to 
the criteria for diagnosing nicotine dependence set forth in 
DSM IV, the medical specialist opined that the veteran became 
dependent upon tobacco and nicotine while serving in the U.S. 
Navy between 1951 and 1955, and that this dependency 
continued after his discharge and contributed to his terminal 
myocardial infarction.  



Criteria

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001). 

If the disorder is ASHD and/or DM, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247,253 (1999).



Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b ) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.


Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).


Special Service Connection Criteria: Tobacco

For claims filed after June 9, 1998, pursuant to 38 C.F.R. 
§ 1101 (West 1991 & Supp. 2002), notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a) (West 
1991 & Supp. 2002).

Nothing in subsection 38 C.F.R. § 1103(a) shall be construed 
as precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.  38 U.S.C.A. § 1103(b) (West 1991 & Sppp.2001) 
(emphasis added).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.   When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober  , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  Importantly, the appellant has submitted an April 
2002 private medical opinion from a specialist in psychiatry 
and neurology in support of her claim.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000) (CAFC); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the appellant is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the appellant's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, however, as the Board has determined that a 
full grant of the benefit sought on appeal is appropriate for 
the issue decided herein, any omissions in the duty to assist 
are without prejudice to the appellant.  See Bernard, supra.


Service connection for the cause of the veteran's death

Importantly, the Board notes that recent legislation was 
enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's military service.  38 U.S.C.A. § 
1103 (West Supp. 2002); see also Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  However, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect claims filed on or before June 9, 1998, such as the 
claim filed in 1997 by the appellant in this case.

To resolve ambiguity in cases involving claims for service 
connection based on "nicotine dependence" or an addiction to 
smoking, the VA's Office of General Counsel issued a 
precedent opinion in January 1993 holding that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VAOPGCPREC 2-93, citing 
38 C.F.R. § 3.303(d).  

Precedent opinions are binding except to the extent 
inconsistent with binding judicial decisions.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (citing 38 U.S.C.A. § 
7104(c) (West 1991) and 38 C.F.R. § 19.5).  That opinion 
further held that determinations of whether nicotine 
dependence is a disease for compensation purposes are 
essentially an adjudicative matter that must be resolved by 
adjudicative personnel based on accepted medical principles.  

That opinion also noted that if nicotine dependence is a 
disease for compensation purposes and the dependence began in 
service, and the resulting tobacco use led to disability, 
then the issue is whether secondary service connection could 
be established for that disability pursuant to 38 C.F.R. § 
3.310(a).

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying on the criteria set forth in VAOPGCPREC 67-90, 
stated that "nicotine dependence" may be considered a disease 
for VA compensation purposes, and assuming that this 
conclusion is adopted by VA adjudicators, then secondary 
service connection could be established under 38 C.F.R. § 
3.310(a) only if a veteran's nicotine dependence was of 
service origin and the resulting tobacco use are the 
proximate cause of the disability or death upon which the 
claim is based.  

VA's Office of General Counsel indicated that, again, 
assuming that VA adjudicators adopt the Under Secretary for 
Heath's conclusion that nicotine dependence may be considered 
a disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:

(1) whether the veteran acquired a dependence on nicotine 
during service; and




(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

The Office of General Counsel noted that with regard to the 
first question, the determination of whether a veteran is 
dependent on nicotine, is a medical issue and, according to 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th edition (i.e., 
DSM-IV), at 243 (1994), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  

Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45.

In a subsequent precedent opinion the Office of General 
Counsel in May 1997 it was held that, assuming that nicotine 
dependence is a disease for VA purposes, if a veteran 
acquired a dependence on nicotine while in service and it was 
the proximate cause of disability or death resulting from the 
use of tobacco products by him, then service connection 
should be established on a secondary basis.  VAOPGCPREC 19-
97.  

It was also reiterated that the answers to these dispositive 
questions must be determined by adjudication personnel 
applying established medical principles to the facts of the 
particular case in question.  
Moreover, as to the issue of proximate cause, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, then it must also be determined whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the service-
acquired nicotine dependence.  Such supervening causes were 
said to include sustained remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents after being 
discharged from the military.

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices (ROs) and Medical 
Centers (VAMCs) that, in view of the conclusion by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in VAOPGCPREC 19-97 is that nicotine dependence is 
such a disease.  

The acting Under Secretary for benefits noted that each 
decision must then specifically address the remaining two 
elements; i.e., whether the veteran acquired a dependence on 
nicotine in service; and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the parameters that 
were set forth in the precedent opinion and according to 38 
C.F.R. § 3.310.

In this case, the COD shows that the veteran died in March 
1997 from an acute myocardial infarction due to ASHD disease 
due to smoking tobacco.  DM was incidentally listed as a 
significant condition contributing to death but not related 
to the cause of death.  During his lifetime, the veteran had 
not established service connection for any disability.  

Neither ASHD nor DM were present in service or manifested 
until many years postservice.  Also, the competent medical 
evidence fails to demonstrate a direct etiologic link or 
nexus between ASHD or DM and service. 

The appellant alleges that the veteran began smoking 
cigarettes and developed an addiction to nicotine while in 
the military, and that the addiction led to the ASHD which 
led to his acute myocardial infarction and death.  The 
veteran's sister noted that he did not smoke prior to 
service.  The postservice medical records show that during 
his lifetime the veteran reported smoking multiple packs of 
cigarettes since service.

Significantly, in April 2002 the appellant submitted a 
private medical opinion from a medical specialist who is 
board certified in psychiatry and neurology.  The medical 
specialist reported reviewing the veteran's service medical 
records, postservice medical records and the criteria for 
diagnosing nicotine dependence as set forth in DSM IV.  

Following a lengthy discussion of the evidence in relation to 
the criteria for diagnosing nicotine dependence as set forth 
in DSM IV, the medical specialist opined that the veteran 
became dependent upon tobacco and nicotine while serving in 
the U.S. Navy between 1951 and 1955, and that this dependency 
continued after his discharge from the service and 
contributed to ASHD and terminal myocardial infarction.

The Board concludes, therefore, that the evidence indicates 
that the veteran's nicotine dependence had its origins during 
his period of active service, and subsequently led to a 
lifelong use of tobacco products which then caused ASHD, 
which led to an acute myocardial infarction resulting in the 
veteran's death.

The evidence does not permit the Board to conclude that the 
preponderance of the evidence is against the appellant on the 
issue of entitlement to service connection for the cause of 
the veteran's death is granted.  The Board points out that 
considerable weight has been accorded the opinion of the 
private medical expert.  Under such circumstances, 
entitlement to service connection for the cause of the 
veteran's death is supported by the evidence of record. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

